ACCEPTED
                                                                                         01-15-00385-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    5/22/2015 9:59:55 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK




            Cause Nos. 01-15-00385-CR and 01-15-00386-CR
                                                                    FILED IN
                                                             1st COURT OF APPEALS
                     IN THE COURT OF APPEALS                     HOUSTON, TEXAS
                       1ST JUDICIAL DISTRICT                 5/22/2015 9:59:55 AM
                          HOUSTON, TEXAS                     CHRISTOPHER A. PRINE
                                                                     Clerk

                    DAIVION ANTHONY BANTON

                                 V.
                     THE STATE OF TEXAS
             ************************************
          Cause Nos. 14-DCR-066980 AND 14-DCR-066981
                 In 240th Judicial District Court of
                      Fort Bend County, Texas
             ************************************
       APPELLANT’S LETTER TO THE COURT REPORTER

    TO THE HONORABLE JUSTICES OF THE COURT OF
APPEALS:


      COMES NOW, DAIVION ANTHONY BANTON, by and through

his attorney of record, David Alan Disher, pursuant to TEX. R. APP. P. 13.1,

13.2, and 31.1, respectfully shows that the Appellant on May 22, 2015

requested Ms. Elizabeth Wittu, Official Court Reporter, 240th Judicial

District Court, Fort Bend County, Texas, to prepare a transcript of the Bond

Reduction hearing held March 26, 2015 before Judge Pedro Ruiz and also

requested that she file the Reporter’s Record accordingly.

      Please find attached a copy of today’s letter to Ms. Elizabeth Wittu,
Official Court Reporter, 240th Judicial District Court, Fort Bend County,

Texas, wherein David Alan Disher requested she prepare the transcript.



                                      Respectfully submitted,

                                      /s/ David Alan Disher
                                      _____________________
                                      David Alan Disher,
                                      Attorney for Defendant/Appellant
                                      TBC #05895600
                                      1167 FM 2144
                                      Schulenburg, Texas 78956
                                      Phone number: 979-263-5174
                                      Fax number: 979-263-5183
                      CERTIFICATE OF SERVICE

      I hereby certify that the original foregoing Appellant’s Letter To The
Court Reporter was e-filed with

Ms. Michelle Gentile
Chief Deputy Clerk
Court of Appeals For the First Court of Appeals
301 Fannin Street
Houston 77002-2066,

and a copy of the foregoing Appellant’s Letter To The Court Reporter has
been personally hand delivered, by Fax, or sent certified mail, return receipt
requested, by the U. S. Mail to the following parties:

Mr. John Healey
Fort Bend County Criminal District Attorney
Fort Bend County Courthouse
Richmond, Texas 77469,

Mr. Fred Felcman
Fort Bend County Assistant District Attorney
Fort Bend County Courthouse
Richmond, Texas 77469, and

Ms. Elizabeth Wittu
Offical Court Reporter
240th Judicial District Court
Fort Bend County Courthouse
Richmond, Texas 77469
via e-mail at wittueli@fortbendcountytx.gov

and mailed to the Appellant via regular postpaid, U.S. mail at his
last known address of:
DAIVION ANTHONY BANTON
INMATE
Fort Bend County Jail
1410 Ransom Road
Richmond, TX 77469

on this the 22nd day of May, 2015.

                                     /s/ David Alan Disher
                                     _______________________
                                     David Alan Disher
                                     Attorney for Appellant